Value Line New York Tax Exempt Trust Supplement dated November 2, 2009 To the Prospectus dated June 1, 2009 The section under the caption “Portfolio management” is hereby deleted and replaced with the following: Jeffrey Geffen is primarily responsible for the day-to-day management of the Trust’s portfolio. Mr. Geffen has been a portfolio manager with the Adviser or Value Line during the past five years. There is additional information in the Statement of Additional Information about Mr. Geffen’s compensation, other accounts he manages and his ownership of Trust shares. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE Value Line New York Tax Exempt Trust Supplement dated November 2, 2009 To the Statement of Additional Information dated June 1, 2009 The section under the caption “Portfolio Managers” is hereby deleted and replaced with the following: Jeffrey Geffen is primarily responsible for the day-to-day management of the Trust’s portfolio. Compensation Each portfolio manager employed by the Adviser receives a fixed base salary. In addition, a manager may receive an annual bonus in the Adviser’s discretion. Salary and bonus are paid in cash. Base salary is normally reevaluated on an annual basis. Any bonus is completely discretionary and may be in excess of a manager’s base salary.
